

ASSIGNMENT AGREEMENT
 
This ASSIGNMENT AGREEMENT (the “Assignment”), dated as of October 6, 2008, is
entered into by and between Pringle Wind II, LLC, a Texas limited liability
company (“Assignor”), and LittlePringle1, LLC, a Delaware limited liability
company (“Assignee”).
 
WHEREAS, Higher Power Energy, LLC (“Higher Power Energy”) holds 100% of the
limited liability company interest in the Assignor;
 
WHEREAS, Higher Power Energy and Perpetual Energy Ltd. (“Perpetual”) hold in
aggregate 100% of the limited liability company interest in Higher Perpetual
Energy, LLC (“Higher Perpetual”);
 
WHEREAS, Higher Perpetual and DeWind Energy Development Company, LLC (“DeWind”)
have established DeWind SWI Wind Farms, LLC (”Company”) with the intent of
developing certain wind farm projects, have entered into a limited liability
company agreement with the Company in furtherance of such pursuit, and will
initially hold in aggregate 100% of the limited liability company interest in
the Company;
 
WHEREAS, the Company holds 100% of the limited liability company interest in the
Assignee;
 
WHEREAS, Higher Perpetual, DeWind, Higher Power Energy, the Company, Assignee
and others have entered into a Conveyance and Contribution Agreement which sets
out, among other things, the contributions that each of Higher Perpetual and
DeWind will make or will cause to be made to the Company in exchange for the
respective limited liability company interest that Higher Perpetual and DeWind
will initially receive in the Company;
 
WHEREAS, as part of Higher Perpetual’s contribution to the Company, Higher Power
Energy is obligated to cause Assignor to assign all of Assignor’s rights, title
and interest that Assignor may have in certain assets to the Assignee; and
 
WHEREAS, Assignor wishes to assign all such rights, title and interest that it
may have in such certain assets to Assignee, and Assignee wishes to accept such
assignment,
 
NOW, THEREFORE, in consideration of the sum of TEN AND No/100 DOLLARS ($10.00)
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned parties hereby agree as follows:
 
1.           Assignment.  Assignor hereby transfers and assigns to Assignee and
Assignee hereby accepts, all of Assignor’s right, title, and interest in and to
the following (collectively, the “Assets”):
 
 
(a)
Assessment of the Energy Production of the Proposed Little Pringle Wind Farm,
dated April 29, 2008, by Garrad Hassan America, Inc., for Higher Perpetual
Energy, LLC (to the extent applicable to Grantee).


 
-1-

--------------------------------------------------------------------------------

 
 
 
(b)
Assessment of the Energy Production of the Proposed Pringle Wind I & II Wind
Farms, dated June 17, 2008, by Garrad Hassan America, Inc., for Higher Perpetual
Energy, LLC (to the extent applicable to Grantee).

 
 
(c)
Boundary Survey dated May 2, 2008 by Dwayne R. Gresham, Gresham & Associates,
Inc., of Pringle Wind I and II, Section 7, Jno M Swisher Survey, & Section 2,
Block M24, T. C. & Ry. Co. Survey, Hutchison County, Texas (to the extent
applicable to Grantee).

 
 
(d)
Boundary Survey dated September 4, 2007 by Dwayne R. Gresham, Gresham &
Associates, Inc., of Little Pringle Site, Section 1, Block M24, T C & Ry Co
Survey, Hutchison County, Texas (to the extent applicable to Grantee).

 
 
(e)
Construction Notice of Intent, filed by Higher Power Energy, LLC on August 25,
2008 with the Texas Commission on Environmental Quality.

 
 
(f)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW I-1 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power Energy, LLC (Aeronautical Study No.
2008-WTW-2899-OE).

 
 
(g)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW I-2 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power Energy, LLC (Aeronautical Study No.
2008-WTW-2900-OE).

 
 
(h)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW I-3 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power Energy, LLC (Aeronautical Study No.
2008-WTW-2901-OE).

 
 
(i)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW I-4 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power Energy, LLC (Aeronautical Study No.
2008-WTW-2902-OE).

 
 
(j)
Determination of No Hazard to Air Navigation, concerning Wind Turbine PW I-5 at
Stinnett, TX, issued by the Federal Aviation Administration by letter dated
August 16, 2008 to Higher Power Energy, LLC (Aeronautical Study No.
2008-WTW-2903-OE).


 
-2-

--------------------------------------------------------------------------------

 
 
 
(k)
Document “JV_KeyFamilyLease_UnsignedCopy.doc”, a blank form of a lease agreement
between Higher Power Energy, LLC and a landowner (to the extent applicable to
Grantee).

 
 
(l)
Document “JV_Generic_NonDisturbanceAgreement.DOC”, a blank form of a
Nondisturbance and Attornment Agreement between a mortgagee and a project
company (to the extent applicable to Grantee).

 
 
(m)
Document “LP1_InterconnectAgmnt_Addendum.doc”, titled “Addendum to
Interconnection Agreement”.

 
 
(n)
Document  “LP_RevisedTitleSearch.pdf”, titled “Little Pringle Title Search”.

 
 
(o)
Document “LP_SiteDescription.doc”, titled “Little Pringle Site:  Approx. 505
Acres”.

 
 
(p)
Document “LP_SPSAvoidedCosts_GeneralNotes.doc”, titled “Subject: Avoided
costs-SPS” (to the extent applicable to Grantee).

 
 
(q)
Draft dated February 2008 of Wind Generation Purchase Agreement between Higher
Power Energy, LLC and Southwestern Public Service Company.

 
 
(r)
Draft dated September 2008 of Wind Generation Purchase Agreement between Sunray
Wind, LLC and Southwestern Public Service Company.

 
 
(s)
Electrical One Line Diagram for “Higher Power Energy, LLC; Pringle I - 10 MW
Wind Turbine Generator Project; Hutchison County, Texas”, dated June 26, 2008,
by Richard C. Gross P.E., Inc.

 
 
(t)
Electrical Substation Conceptual Equipment Plan and Elevations for “Pringle,
Texas; Higher Power Energy LLC; 10 MW Wind Farm”, dated June 26, 2008, by
Richard C. Gross P.E., Inc. (to the extent applicable to Grantee).

 
 
(u)
Feasibility Study of the Energy Production of the Proposed Big Pringle, Little
Pringle, and H&H Wind Farms in Texas, dated December 21, 2007, by Garrad Hassan
America, Inc., for Higher Perpetual Energy, LLC (to the extent applicable to
Grantee).

 
 
(v)
Letter dated August 20, 2007 from Brittany Seward, Cooley Manion Jones LLP, to
Mark Patkunas and Jeff Martin, with attached Title Search for Little Pringle (to
the extent applicable to Grantee).


 
-3-

--------------------------------------------------------------------------------

 
 
 
(w)
Letter dated February 4, 2008 from James R. Brannen, Southwestern Public Service
Company d/b/a Xcel Energy, to Mark Patkunas, Higher Power Energy, LLC, with
attached Design Guide and Engineering Estimate executed as of February 8, 2008
by Southwestern Public Service Company d/b/a Xcel Energy and as of April 10,
2008 by Higher Power Energy, LLC.

 
 
(x)
Letter dated October 1, 2007 from James R. Brannen, Southwestern Public Service
Company d/b/a Xcel Energy, to Mark Patkunas, Higher Power Energy, LLC, with
attached Design Guide and Engineering Estimate.

 
 
(y)
Letter from the Texas Commission on Environmental Quality regarding TPDES
General Permit for Construction Storm Water Runoff: Storm Water Notice of Intent
Authorization.

 
 
(z)
Letter from Xcel Energy Services Inc. to the Public Utility Commission of Texas,
dated February 28, 2008, regarding “Project No. 18692 Avoided Cost Availability
of Electric Utility System Cost Data Pursuant to Subst. R. 25.242(e)(2)
[formerly Subst. R. 23.66(c)(1)]” with attached update to Southwestern Public
Service Company’s February 15, 2008 informational data filing pursuant to the
Commission’s Substantive Rule 25.242(e)(2), Availability of Electric Utility
System Cost Data (to the extent applicable to Grantee).

 
 
(aa)
Map “LP_GeographicLayout.bmp” by DeLorme of Little Pringle Wind Farm (to the
extent applicable to Grantee).

 
 
(bb)
Map “LP_Map.jpg” by DeLorme of Little Pringle Wind Farm (to the extent
applicable to Grantee).

 
 
(cc)
Map “LP_ProposedExpansion.bmp” by DeLorme of Little Pringle Wind Farm (to the
extent applicable to Grantee).

 
 
(dd)
Map “LP1and2_FAA_TurbineLayout.bmp” by DeLorme of Little Pringle Wind Farm (to
the extent applicable to Grantee).

 
 
(ee)
Preliminary Geotechnical Evaluation: Little Pringle Wind Farm, Hutchinson
County, Texas, Apex Project No. 107-229, dated November 2007, prepared by Apex
Geoscience Inc. for Higher Power Energy, LLC (to the extent applicable to
Grantee).

 
 
(ff)
Proposed Wind Power Site: Pringle Wind, Site Reconnaissance and Avian Report,
dated August 26, 2007, prepared by Dr. Richard Harris Podolsky for Higher Power
Energy, LLC (to the extent applicable to Grantee).


 
-4-

--------------------------------------------------------------------------------

 
 
 
(gg)
Storm Water Construction General Permit, Texas Commission on Environmental
Quality, Permit No. TXR15MH51, issued to Pringle Wind Farm (project) and Higher
Power Energy, LLC (operator) with coverage effective August 25, 2008 (to the
extent applicable to Grantee).

 
 
(hh)
Spreadsheet “JV_OldProjectStatus_Dec07.xls” titled “HPE PROJECT LIST 12/02/2007”
containing data regarding Little Pringle, Palo Duro, and Big Pringle (to the
extent applicable to Grantee).

 
 
(ii)
Spreadsheet “JVProjects_DevelopmentCosts.xls” listing development phase cash
flows for Little Pringle, Big Pringle, and Palo Duro (to the extent applicable
to Grantee).

 
 
(jj)
Spreadsheet “LP_TypicalDayEnergyProfileForD8.2.xls” containing wind, power, and
other data (to the extent applicable to Grantee).

 
 
(kk)
Suggested Form of Agreement Between Owner and Design/Builder on the Basis of a
Stipulated Price, between HPE DeWind, a joint venture, as owner, and Balfour
Beatty Wind Group, a joint venture, as design/builder, for Phase I of the
Pringle Wind Farm, with all attached schedules, exhibits, annexes, and other
documentation (including the Escrow Agreement).

 
 
(ll)
Any and all other wind resource data, books and records, contracts, permits,
reports and any other properties, assets and rights of any kind, whether
tangible or intangible, real or personal, owned or hereafter acquired by Grantor
and which are related to the following leases or the wind farm to be developed
on the real estate subject to such leases:

 
 
(i)
Lease Agreement dated August 6, 2008 between Higher Power Energy, LLC and
Shields and Sons; and

 
 
(ii)
Lease Agreement dated August 6, 2008 between Higher Power Energy, LLC and the
Don McLain Family Limited Partnership.

 
Assignor hereby warrants further that: (i) no prior assignment of the Assets, or
and right or interest thereto, has been executed by the Assignor; (ii) no act
has been performed by Assignor which might interfere with or prevent Assignee
from enjoying and exercising any of its rights and privileges evidenced hereby;
and (iii) none of the Assets have been modified.

 
-5-

--------------------------------------------------------------------------------

 
 
2.           Successors and Assigns.  This Assignment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and legal representatives.
 
3.           Choice of Law.  This Assignment shall be governed by the laws of
the State of Texas.
 
4.           Severability.  The invalidity of any provision of this Assignment,
as determined by a court of competent jurisdiction, shall in no way affect any
other provision hereof.
 
[ Signature page follows. ]

 
-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first written above.


ASSIGNOR
PRINGLE WIND II, LLC
   
By:
 
   
Name:
 
   
Title:
 
   
ASSIGNEE
LITTLEPRINGLE1, LLC
   
By:
 
   
Name:
 
   
Title:
 

 
 
-7-

--------------------------------------------------------------------------------

 